Execution Version


THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) dated as of July 26, 2019, is among Lilis Energy Inc., a Nevada
corporation (the “Borrower”), certain Subsidiaries of the Borrower (the
“Guarantors”), BMO Harris Bank N.A. (“BMO”), as Administrative Agent for the
Lenders, and the other Lenders from time to time party hereto.
Recitals
A.    WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent are parties to that certain Second Amended and Restated
Senior Secured Revolving Credit Agreement dated as of October 10, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
B.    WHEREAS, the Borrower has informed the Administrative Agent and the
Lenders that the Borrower intends to pursue and consummate each of the
transactions set forth on Schedule 1 to this Agreement (the “Strategic
Transactions”).
C.    WHEREAS, subject to the terms and conditions set forth herein, the
Required Lenders have agreed to redetermine the Borrowing Base and the Borrower
and Majority Lenders have agreed to make certain amendments to the Credit
Agreement as set forth herein.
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed to such term in the Credit Agreement.
Section 2    Borrowing Base Redetermination. Subject to the occurrence of the
Effective Date (as defined below), each of the parties hereto agree that, for
the period from and including the earlier of (a) the date on which the Strategic
Transactions are consummated and (b) July 31, 2019, until the next
Redetermination Date, the Borrowing Base shall be $115,000,000. Notwithstanding
the foregoing, the Borrowing Base may be subject to adjustments pursuant to the
Credit Agreement from time to time, including pursuant to the Borrowing Base
Adjustment Provisions. For the avoidance of doubt, the redetermination of the
Borrowing Base contained in this Section 2 is the July 1, 2019 Scheduled
Redetermination set pursuant to the First Amendment and shall not constitute an
Interim Redetermination and each of the Borrower and the Administrative Agent
and the Required Lenders shall retain all rights to request Interim
Redeterminations as provided in Section 2.07 of the Credit Agreement. This
Agreement constitutes the New Borrowing Base Notice.





--------------------------------------------------------------------------------





Section 3    Amendments. Subject to the occurrence of the Effective Date, the
following amendments to the Credit Agreement shall be made:
3.1    Amendment to Section 1.01. The following definitions are added to the
Credit Agreement in their entirety where alphabetically appropriate, in each
case, to read as follows:
“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 12.21.
“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 12.21.
“Strategic Transaction” means each of the transactions set forth on Schedule 1
to the Third Amendment.
“Supported QFC” has the meaning assigned to such term in Section 12.21.
“Third Amendment” means that certain Third Amendment to Second Amended and
Restated Credit Agreement dated as of July 26, 2019 among the Borrower,
Guarantors, Administrative Agent and the Lenders party hereto, as amended,
supplemented or otherwise modified.
“Third Amendment Effective Date” means July 26, 2019.
“Third Amendment Period” means the period commencing on and from the Third
Amendment Effective Date through the later of (i) the next Redetermination Date
or (ii) the completion of the November 1, 2019 Scheduled Redetermination.




Page A-1

--------------------------------------------------------------------------------





“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 12.21.
3.1    The definition of “Current Liabilities” in the Credit Agreement is hereby
amended by:
(a)     deleting the word “and” immediately before clause (b) thereof, and
(b)    adding the following new clause (c) and proviso at the end thereof: “and
(c) solely to the extent the Strategic Transactions are consummated on or prior
to August 15, 2019, the current portion of capital expenditure obligations, in
an amount not to exceed (i) $17,000,000 for the Fiscal Quarter ending on June
30, 2019, (ii) $15,000,000 for the Fiscal Quarter ending on September 30, 2019,
(iii) $11,000,000 for the Fiscal Quarter ending on December 31, 2019, (iv)
$8,000,000 for the Fiscal Quarter ending on March 31, 2020 and (v) $5,000,000
for the Fiscal Quarter ending on June 30, 2020, in each case without duplication
and with such obligations to be incurred in connection with the Borrower’s
capital expenditure obligations with respect to the Commitment Wells (as defined
in Schedule 1 to the Third Amendment) under that certain purchase and sale
agreement entered into between Borrower and the buyer of an undivided portion of
Borrower’s working interest in the acreage associated with the Commitment Wells
(as more particularly described in Section 2 of Schedule 1 to the Third
Amendment); provided that, solely to the extent the Strategic Transactions are
consummated on or prior to August 15, 2019 and notice is delivered to the
Administrative Agent pursuant to Section 8.01(q), for the purposes of
calculating Current Liabilities for the Reference Period ending June 30, 2019,
Current Liabilities for such Reference Period shall be calculated after giving
pro forma effect to the Strategic Transactions as if such transactions occurred
on the last day of the Fiscal Quarter ending June 30, 2019.”
3.2    The definition of “EBITDAX” in the Credit Agreement is hereby amended by:
(a) deleting the word “and” immediately before clause (vi) thereof,
(b) adding the following new clause (vii): “, and (vii) severance costs and
expenses in an aggregate amount with respect to this clause (vii) not to exceed
$1,250,000; provided that, with respect to such costs and expenses, the Borrower
shall have delivered to the Administrative Agent a certificate from a
Responsible Officer of the Borrower specifying and quantifying such expenses”
and
(c) inserting the following new paragraph at the end thereof “Solely to the
extent the Strategic Transactions are consummated on or prior to August 15, 2019
and notice is delivered to the Administrative Agent pursuant to Section 8.01(q),
it is further understood that for the purposes of calculating EBITDAX for the
Reference Period ending June 30, 2019, EBITDAX for such Reference Period shall
be calculated after giving pro forma effect to the Strategic Transactions as if
such transactions occurred on the first day of the Reference Period.”
3.3    The definition of “Total Debt” in the Credit Agreement is hereby amended
by inserting the following new proviso at the end thereof:




Page A-1

--------------------------------------------------------------------------------





; provided further that, solely to the extent the Strategic Transactions are
consummated on or prior to August 15, 2019 and notice is delivered to the
Administrative Agent pursuant to Section 8.01(q), for the purposes of
calculating Total Debt for the Reference Period ending June 30, 2019, Total Debt
for such Reference Period shall be calculated after giving pro forma effect to
the Strategic Transactions as if such transactions occurred on the last day of
the Fiscal Quarter ending June 30, 2019.
3.4    Amendment to Article I. Article I of the Credit Agreement is hereby
amended by inserting the following new Section 1.08:
Section 1.08    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
3.5    Amendment to Section 8.01. Section 8.01 of the Credit Agreement is hereby
amended by inserting the following new clause (q) immediately after existing
clause (p):
(q) Notice of Strategic Transactions. Prompt written notice, but in any event
within three (3) Business Days, of the consummation of the Strategic
Transactions, together with a statement of a Responsible Officer setting forth
the final and complete definitive documentation for the Strategic Transactions.
3.6    Amendment to Section 8.13. Section 8.13 of the Credit Agreement is hereby
amended to replace each reference to “90%” therein with “95%”.
3.7    Amendment to Section 8.20. Section 8.20 of the Credit Agreement is hereby
amended and restated to read as follows:
Section 8.20    On-Going Hedge Obligations.
(a)    The Borrower will, within ten (10) Business Days after the end of the
Fiscal Quarter ending June 30, 2019, have and maintain Swap Agreements in
respect of crude oil and natural gas, on not less than 50% of the projected
production from Proved Reserves classified as “Developed Producing Reserves”
attributable to the Oil and Gas Properties of the Loan Parties comprised of
crude oil and natural gas (and excluding, for the avoidance of doubt, natural
gas liquids), as reflected in the most recently delivered Reserve Report for a
period through at least twenty-four (24) months after the end of such applicable
Fiscal Quarter; and
(b)    commencing with the Fiscal Quarter ending September 30, 2019, the
Borrower will, within ten (10) Business Days after the end of such Fiscal
Quarter and each Fiscal




Page A-1

--------------------------------------------------------------------------------





Quarter thereafter, have and maintain Swap Agreements in respect of crude oil
and natural gas, on not less than 75% of the projected production from Proved
Reserves classified as “Developed Producing Reserves” attributable to the Oil
and Gas Properties of the Loan Parties comprised of crude oil and natural gas
(and excluding, for the avoidance of doubt, natural gas liquids), as reflected
in the most recently delivered Reserve Report for a period through at least
twenty-four (24) months after the end of such applicable Fiscal Quarter.
3.8    Amendment to Section 9.01(b). Section 9.01(b) of the Credit Agreement is
hereby amended and restated to read as follows:
The Borrower will not, as of the last day of any Fiscal Quarter, commencing with
the Fiscal Quarter ending December 31, 2018, permit its Current Ratio as of such
day to be less than the ratio set forth below opposite such day:
Fiscal Quarter Ending
Ratio
June 30, 2019
1.00 to 1.00
September 30, 2019
(a) 0.85 to 1.00, solely to the extent that the Strategic Transactions are
consummated on or prior to August 15, 2019 or


(b) 1.00 to 1.00, solely to the extent that the Strategic Transactions are not
consummated on or prior to August 15, 2019
December 31, 2019 and at the last day of each Fiscal Quarter thereafter
1.00 to 1.00



3.9    Amendment to Section 9.04. The proviso at the end of Section 9.04 of the
Credit Agreement clause (a)(v) is hereby amended by replacing the reference to
“First Amendment Period” with a reference to “Third Amendment Period”.
3.10    Amendment to Article 12. Article 12 of the Credit Agreement is hereby
amended by adding the following new Section 12.21:
Section 12.21    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may




Page A-1

--------------------------------------------------------------------------------





in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
Section 4    Conditions Precedent to Effective Date. This Agreement shall become
effective on the date (such date, the “Effective Date”) when each of the
following conditions is satisfied (or waived) in accordance with the terms
herein:
4.1    The Administrative Agent and the Lenders, shall have received (a)
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower under Section 12.03 of the
Credit Agreement in connection with this Agreement (including, the fees, charges
and disbursements of Simpson Thacher & Bartlett LLP, counsel to the
Administrative Agent) and (b) a consent fee payable to the Administrative Agent
for the account of each Lender that executes and delivers a signed counterpart
of this Agreement on or prior to the Effective Date (each such Lender, a
“Consenting Lender”) in an amount equal to 0.15% of each such Consenting
Lender’s pro rata share of the Borrowing Base in effect immediately prior to the
Effective Date;
4.2    The Administrative Agent shall have received from the Borrower, each
Guarantor, and the Lenders constituting the Required Lenders, counterparts of
this Agreement signed on behalf of such Persons.
4.3    As of the Effective Date, after giving effect to this Agreement, (a) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent




Page A-1

--------------------------------------------------------------------------------





such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct) as of such earlier date and (b) no
Default, Event of Default or Borrowing Base Deficiency has occurred and is
continuing.
Each party hereto hereby authorizes and directs the Administrative Agent to
declare the this Agreement to be effective (and the Effective Date shall occur)
when it has received documents confirming or certifying, to the reasonable
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 4. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.
Section 5    Miscellaneous.
5.1    Confirmation. The provisions of the Credit Agreement shall remain in full
force and effect following the Effective Date.
5.2    Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower (a) acknowledges the terms of this Agreement,
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document (including, without limitation, the
Guaranteed Liabilities) and agrees that each Loan Document remains in full force
and effect as expressly amended hereby, (c) certifies to the Lenders, on the
Effective Date, as applicable, that, after giving effect to this Agreement and
the amendments and transactions occurring on the Effective Date, (i) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty are true and correct), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty are true and correct) as of such earlier date and (ii) no Default,
Event of Default or Borrowing Base Deficiency has occurred and is continuing and
(c) acknowledges that it is a party to certain Security Instruments securing the
Secured Obligations and agrees that according to their terms the Security
Instruments to which it is a party will continue in full force and effect to
secure the Secured Obligations under the Loan Documents, as the same may be
amended, supplemented or otherwise modified.
5.3    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed a signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
5.4    No Oral Agreement. This Agreement, the Credit Agreement, the other Loan
Documents and any separate letter agreement with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreement and understandings, oral or written, relating to




Page A-1

--------------------------------------------------------------------------------





the subject matter hereof and thereof. THIS AGREEMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO
AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.
5.5    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
5.6    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable and documented out-of-pocket expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Administrative Agent.
5.7    Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
5.8    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns in
accordance with Section 12.04 of the Credit Agreement.
5.9    Loan Documents. This Agreement is a Loan Document.
[Signature Pages Follow]






Page A-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the Effective Date.


BORROWER:


LILIS ENERGY, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches_______________________ 
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer


GUARANTORS:


BRUSHY RESOURCES, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches_______________________
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer








HURRICANE RESOURCES LLC
 
 
 
By: /s/ Joseph C. Daches_______________________
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer








IMPETRO OPERATING LLC
 
 
 
By: /s/ Joseph C. Daches_______________________
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer
 


LILIS OPERATING COMPANY, LLC
 
 
 
 
 
By: /s/ Joseph C. Daches_______________________
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer





[Third Amendment to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------





IMPETRO RESOURCES, LLC
 
 
By: /s/ Joseph C. Daches_______________________
Name: Joseph C. Daches
Title: President, Chief Financial Officer and Treasurer



[Third Amendment to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A.,
as Administrative Agent, and a Lender



By:        /s/ Melissa Guzmann___________________
Name: Melissa Guzmann
Title: Director


[Third Amendment to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







LENDERS:
SUNTRUST BANK,
as a Lender

By: /s/ John Kovarik_________________________
Name: John Kovarik
Title: Director


[Third Amendment to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:        /s/ Wesley Fontana____________________
Name: Wesley Fontana
Title: Managing Director


[Third Amendment to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:        /s/ Nupur Kumar______________________
Name: Nupur Kumar
Title: Authorized Signatory
By:        /s/ Christopher Zybrick_________________
Name: Christopher Zybrick
Title: Authorized Signatory


[Third Amendment to Second Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






Schedule 1 – Strategic Transactions
1. Overriding Royalty Interest Sale: The effectiveness and consummation of the
Disposition of an overriding royalty interest burdening the Loan Parties’
interests, consisting of approximately 1,446 net royalty acres. The sale of such
overriding royalty interest shall meet the following conditions: (a) such sale
shall be limited to only those units with net revenue interests greater than 75%
(on an 8/8ths basis), (b) after giving effect to such transaction, the Loan
Parties shall own no less than a 75% net revenue interest (proportionately
reduced to the Loan Parties’ working interest) per such units (or such a lesser
amount as may be agreed to by the Administrative Agent in its sole discretion)
and (c) the definitive documentation related to such sale shall include a
repurchase option in favor of the Loan Parties for a period of three (3) years
after the closing.
2. Non-Op Working Interest Disposition: The effectiveness and consummation of
the Disposition of up to an undivided 49% of the Loan Parties’ right, title and
interest in and to the non-producing acreage located in the respective units
operated by the Loan Parties for the following wells (the “Commitment Wells”):
(a) Kudu A 2H well, (b) Kudu B 2H well, (c) Grizzly A 2H well, (d) Grizzly B 2H
well, and (e) West Shammo 2H well. In connection with such sale, the Loan
Parties shall receive cash consideration for the conveyed net acreage as well as
a pre-funding of the buyer’s share of the initial AFE costs to drill, complete
and equip the Commitment Wells. The definitive documentation related to such
sale shall include a repurchase option in favor of the Loan Parties for a period
of three (3) years after the closing.
3. Net Cash Proceeds. The aggregate net cash proceeds received by the Loan
Parties pursuant to the Dispositions referenced in paragraphs 1 and 2 above
shall not be less than $38,000,000 (or such lesser amount as may be agreed to by
the Administrative Agent in its reasonable discretion).
4. Credit Agreement Pay Down: Promptly following the occurrence of the
Dispositions referenced in paragraphs 1 and 2 above, the Borrower shall prepay
the outstanding Borrowings in accordance with the requirements of Section
3.04(a) and (b) of the Credit Agreement in an amount sufficient to cause the
outstanding Borrowings, after the application of such prepayment, to not be
greater than $105.0 million as of the date of such prepayment.
5. Trade and Other Payables Pay Down: Promptly, but in any event within seven
(7) Business Days following the occurrence of the Dispositions referenced in
paragraphs 1 and 2 above and the prepayment of outstanding Borrowings referenced
in paragraph 4 above, the Borrower shall use the remaining net cash proceeds
received from such Dispositions to pay the Loan Parties’ outstanding trade and
other ordinary-course payables and accrued expenses so that, after the
application of such payments, as of the date of such payment, there are no such
payables and expenses outstanding by more than 60 days.




Page A-1